Title: From Abigail Smith Adams to John Quincy Adams, 29 June 1815
From: Adams, Abigail Smith
To: Adams, John Quincy




My Dear Son
Quincy June 29th 1815


The Milo Captain Glover is to sail on Sunday the Second of July. I will not let him go without a few lines, altho I have not received any return, or acknowledgment of those Letters, I Sent by him in March, nor heard from you, Since your date of the 20th of that Month
All calculation are Set at nought, with respect to the Hostile aspect of Europe—and we look—and wait, listen & anticipate, conjecture, "and hear of all the dread circumstance, and pomp, oft  of glorious war,"—for every benevolent mind, revolts at the Idea of Foreign powers, forceing a Ruler upon a Nation, the majority of which reject him.
Peace in our Native Land, is attended with the returning blessing of commerce. I will not add, with all that good will to Man, which ought to Characterize generous and Noble minds—for much of the Spirit of party, Still Subsists in N England—but it does not leven the whole Loaf.
I hope long before e’er this can reach you; you will have received your dear Sons to your Arms. I long to be greeted with the solacing intelligence.
I have in former Letters, recommended to your particular notice, mr Ticknor, and Everet, congenial Souls will mingle and yours by instinct, would turn towards them, and demand alliance.
Mr Jefferson in a Letter lately received from him by your Father, writes thus, "I thank you for making known to me, mr Ticknor and mr Grey, they are fine young gentlemen indeed, and if Massachusets can raise a few more Such, it is probable She would be better counselled, as to Social right and Social duties, Mr Ticknor, particularly is the best bibliograph I have met with. he very kindly offerd me, the means of reprocuring some of the literary treasure which I have ceded to congress less of than his critical knowledge of Books would hardly be adequate to the undertaking"
I have the happiness, my Dear Son to Say: that we are all well—impatient to hear from England, and of your being once more united to your Family.
Beleive me, as ever / your affectionate Mother


Abigail Adams




